UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4437



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DAVID HOWARD HUGHES,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:05-cr-00273)


Submitted:   November 20, 2007         Decided:     November 28, 2007


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Ann L. Hester, Charlotte,
North Carolina, Fredilyn Sison, FEDERAL DEFENDERS OF WESTERN NORTH
CAROLINA, INC., Asheville, North Carolina, for Appellant. Gretchen
C.F. Shappert, United States Attorney, Adam Morris, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     David Howard Hughes pled guilty to one count of being a felon

in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1)

(2000).     The     district    court    sentenced      Hughes   to   188   months’

imprisonment, four years of supervised release, and ordered payment

of a $100 statutory assessment.               Hughes appeals, challenging the

district    court’s    denial      of   his    motion   to   suppress   evidence,

alleging that the district court failed to take into account

substantial evidence contrary to Deputy Winslow’s testimony, and

failed to properly allocate to the Government the burden of proof

by a preponderance of the evidence.              We find his challenges to be

without merit.

     We    review    for   clear    error      the   district    court’s    factual

findings made in consideration of a motion to suppress, United

States v. Brown, 401 F.3d 588, 592 (4th Cir. 2005), and will uphold

the denial of a motion to suppress if “any reasonable view of the

evidence, looked at in the light most favorable to the government,

will sustain the denial.”          United States v. Bethea, 598 F.2d 331,

333-34 (4th Cir. 1979).

     At the suppression hearing, Deputy Sheriff Edward Winslow

testified that he conducted the search of Hughes’ residence at

which the firearm was found after he received the warrant, which

issued at 3:10 p.m., and that in writing 12:35 p.m. on the

property-inventory form, which time preceded the warrant’s issuance


                                        - 2 -
by approximately three hours, he was stating the time at which he

arrived at the premises and secured it while awaiting issuance of

the warrant.   On cross-examination, he attested that while he did

not always follow this practice of writing on the inventory sheets

the time he arrived at the premises, he did so on this occasion.

Hughes’ brother also testified at the suppression hearing.      He

attested that he witnessed two officers entering and exiting

Hughes’ home around 1 p.m. and that he talked with a female agent,

identified as Agent Olson. Documentation introduced at the hearing

supported the Government’s position that Agent Olson was at the

home on a prior occasion, and not at the occasion that is the

subject of this appeal, and further contradicted Hughes’ brother’s

recollection and testimony regarding other events of the day in

question.

     We find no clear error in the district court’s determination

that Deputy Winslow’s testimony was more credible than that of

Hughes’ brother, or in its finding that the officer’s testimony was

a “correct recitation of the events” surrounding the search of

Hughes’ residence.   There is no evidence that the district court

failed to apply the proper standard of proof in considering Hughes’

motion to suppress, or that it failed to consider all the evidence

presented to it during the suppression hearing.

     Accordingly, we affirm the district court’s denial of Hughes’

motion to suppress, and further affirm Hughes’ conviction and


                               - 3 -
sentence.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -